Case 2:14-cv-00139-J-BR Document 36 Filed 05/01/19 Pagelof2 PagelD 2388

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

RECEIVED
Ms. Karen S. Mitchell MAY - | he

 

May O01, 2019

 

Northern District of Texas, Amarillo
United States District Court

 

 

205 E. 5th Street CLERK, US. DISTRICT GAURT
Room F-13240 NORTHERN DISTRICT OF TEevac

Amarillo, TX 79101

No. 17-11297 Dillon Thompson v. Lorie Davis, Director
USDC No. 2:14-CV-139

Dear Ms. Mitchell,

Enclosed is a copy of the Supreme Court order denying certiorari.

Sincerely,

LYLE W. CAYCE, Clerk

Kaw Caleta,

Stacy M. Carpenter, Deputy Clerk

 

 
Case 2:14-cv-00139-J-BR Document 36 Filed 05/01/19 Page 2of2 PagelD 2389

Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court

March 18, 2019 (202) 479-3011

Clerk

United States Court of Appeals for the Fifth Circuit
600 S. Maestri Place

New Orleans, LA 70130

Re: Dillon Wade Thompson
v. Lorie Davis, Director, Texas Department of Criminal Justice,
Correctional Institutions Division
No. 18-7291
(Your No. 17-11297)
Dear Clerk:

The Court today entered the following order in the above-entitled case:

The petition for a writ of certiorari is denied.

Sincerely,

full 8: Hea

Scott S. Harris, Clerk

 
